UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1492


In Re:   CALS C. IFENATUORA,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                          (1:90-cr-00480-1)


Submitted:   May 22, 2013                    Decided:   June 14, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Writ denied by unpublished per curiam opinion.


Lawrence D. Rosenberg, JONES DAY, Washington, D.C.; Stephanie D.
Taylor, JONES DAY, Pittsburgh, Pennsylvania, for Petitioner.
Rod J. Rosenstein, United States Attorney, Jonathan Biran,
Appellate   Chief,  William  Moomau,  Assistant   United  States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cals Ifenatuora, a native and citizen of Nigeria, filed

this writ of coram nobis, seeking relief from a 1992 conviction

in the District of Maryland for mail fraud.                      For the following

reasons, we deny the writ.

                                            I.

       In 1992, Ifenatuora was sentenced to 24 months imprisonment

and 24 months of supervised release after pleading guilty to

committing        mail    fraud,    in     violation     of     18   U.S.C.       § 1341.

Ifenatuora did not file a direct appeal or a petition under 28

U.S.C.      § 2255.       In   1996,    following   his       release   from      prison,

Ifenatuora was indicted in the Eastern District of California

for unauthorized use of an access device, in violation of 18

U.S.C. §§ 1029(a)(2) and (b)(1), and possession of five or more

false identifications, in violation of 18 U.S.C. § 1028(a)(3).

Ifenatuora pled guilty to both counts and received a sentence of

37 months imprisonment. 1

       Ifenatuora has been in immigration proceedings since 1993,

when       the   Immigration      and    Naturalization       Service   (INS)       first

issued a show cause order contending that he was deportable for

committing        two    crimes    involving     moral    turpitude.          A   second

       1
       The false identification count was vacated on appeal.
United States v. Ifenatuora, 133 F.3d 930, 1998 WL 10359 (9th
Cir. 1998) (unpublished).



                                            2
notice was issued in 1998, alleging that Ifenatuora was also

deportable because he had been convicted of an aggravated felony

(the California conviction).                 Ifenatuora received a deferral of

his removal in 1999.               The INS subsequently moved to cancel that

deferral, and his administrative proceedings remain ongoing.

       In        2010,    nearly   two   decades    after   his   1992   conviction

became final, Ifenatuora filed a writ of coram nobis, contending

that his counsel was ineffective under Padilla v. Kentucky, 559

U.S.       356    (2010),    for   failing    to   advise   him   of   the   possible

immigration consequences of his guilty plea.                      He filed similar

actions in the District of Maryland and the Eastern District of

California.              We placed Ifenatuora’s writ in abeyance pending

decision in Chaidez v. United States, 133 S.Ct. 1103 (2013), 2 and

the parties filed supplemental briefs addressing the impact of




       2
       In Chaidez, the petitioner, a native of Mexico, filed a
writ of coram nobis challenging a 2004 conviction on the ground
that her attorney failed to inform her that she pled guilty to a
deportable offense.   Chaidez, 133 S.Ct. at 1105-06.   While her
petition was pending, the Court decided Padilla, holding that
“the Sixth Amendment requires an attorney for a criminal
defendant to provide advice about the risk of deportation
arising from a guilty plea.”   Id. at 1105.   The district court
and the Seventh Circuit denied the writ on the ground that
Padilla was a “new rule” of constitutional law not retroactive
to cases on collateral review. Id. at 1106. The Court granted
certiorari in Chaidez “to resolve a split among federal and
state courts on whether Padilla applies retroactively.” Id. at
1107.



                                             3
that    decision.      In   light   of       Chaidez,    we    deny    Ifenatuora’s

request for the writ.

                                     II.

       The writ of coram nobis is a “remedy of last resort” and is

“granted    only    where   an   error       is   ‘of    the    most   fundamental

character’ and there exists no other available remedy.”                     United

States v. Akinsade, 686 F.3d 248, 252 (4th Cir. 2012) (quoting

United States v. Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988)).

It “provides a way to collaterally attack a criminal conviction”

for an individual who is out of custody “and therefore cannot

seek habeas relief” under 28 U.S.C. § 2255.                    Chaidez, 133 S.Ct.

at 1106 n.1.

       Ifenatuora claims that he is entitled to the writ because

of Padilla.        Padilla, however, was decided nearly two decades

after Ifenatuora’s conviction became final, and, under Teague v.

Lane, 489 U.S. 288 (1989), an individual whose conviction has

become final “may not benefit” from a new rule of constitutional

law “in a habeas or similar proceeding.”                  Chaidez, 133 S.Ct. at

1107.    In Chaidez, the Court held that Padilla is such a new

rule and “defendants whose convictions became final prior to

Padilla therefore      cannot    benefit       from     its   holding.”     Id.   at

1113.

       Seeking to avoid Chaidez, Ifenatuora makes two arguments:

that Teague does not apply to federal convictions and that, even

                                         4
assuming Teague applies, Padilla falls within one of Teague’s

exceptions.      We disagree.

     Regarding Ifenatuora’s first argument, we have already held

that Teague applies to federal convictions.               In United States v.

Martinez, 139 F.3d 412 (4th Cir. 1998), we held that, although

Teague “itself involved a challenge to a state conviction, the

decision applies to federal prisoners’ actions for collateral

relief,” id. at 416.            We explained that the “concern for the

finality    of       criminal   convictions”    that     animated   Teague    was

equally applicable to federal convictions.                  Id.     Accordingly,

Teague applies to Ifenatuora’s writ. 3

     Ifenatuora’s second argument fares no better.                    Ifenatuora

contends that, even assuming Teague applies to his petition,

Padilla    is    a    watershed   rule   of   criminal    procedure    and   thus

applicable to cases on collateral review.                 As mentioned, under


     3
       Ifenatuora makes an additional argument on this point,
contending that Teague does not apply to ineffective assistance
of counsel claims. This argument, however, is inconsistent with
Teague itself, which created two limited exceptions—watershed
rules of criminal procedure and substantive rules. Teague, 489
U.S. at 311. We will not create a third exception, particularly
given   Teague’s   emphasis    on  ensuring   that  retroactivity
principles would not vary from rule to rule.     See e.g., United
States v. Ruiz, 2013 WL 1363765, at *2 (10th Cir. 2013)
(unpublished)    (noting    Teague   retroactivity   applies   to
ineffective assistance claims) (citing United States v. Chang
Hong, 671 F.3d 1147, 1150 (10th Cir. 2011)); Berry v. United
States, 884 F.Supp.2d 453, 461-63 (E.D. Va. 2012) (applying
Teague to ineffective assistance claim).



                                         5
Teague, when the Court announces a “new rule,” a “person whose

conviction is already final may not benefit from the decision in

a habeas or similar proceeding.”                     Chaidez, 133 S.Ct. at 1107.

One    exception      to    this   rule    exists          for       “watershed      rules    of

criminal     procedure.”            Teague,          489       U.S.     at    311.          Like

Ifenatuora’s        first    argument,     this          one   is     also    controlled      by

binding circuit precedent.               In United States v. Mathur, 685 F.3d

396 (4th Cir. 2012), we held that Padilla is not a watershed

rule    because      it     does   not    relate         to     the    “accuracy      of     the

factfinding process,” and in fact “has little, if anything,” to

do    with   that    process,      id.    at       400    (internal         quotation      marks

omitted).     Accordingly, Padilla is not a watershed rule, and the

Teague exception does not apply to Ifenatuora’s petition.

                                           III.

       For the foregoing reasons, we deny the petition for writ of

coram nobis.         We dispense with oral argument because the facts

and legal conclusions are adequately presented in the materials

before   this     court     and    argument        would       not    aid    the   decisional

process.

                                                                                   WRIT DENIED




                                               6